 



Exhibit 10.1
BIOPURE/BUTLER AGREEMENT
PAGE 1 OF 3
CONSULTING AGREEMENT
     This AGREEMENT (hereinafter referred to as the “Agreement”), dated as of
December 17, 2007, between BIOPURE CORPORATION (hereinafter referred to as the
“Company”) and David A. Butler (hereinafter referred to as the “Consultant”);
W I T N E S S E T H:
     WHEREAS, the Company’s Acting Chief Financial Officer has retired;
     WHEREAS, the Company needs immediate assistance in the conduct of CFO
duties and responsibilities;
     WHEREAS, the Consultant has experience enabling him to render services in
these matters on a temporary basis;
     NOW, THEREFORE, in consideration of the mutual covenants herein set forth
and of the promises contained herein, the Company and the Consultant hereby
agree as follows:
     1. Engagement as Independent Contractor. The Company hereby engages the
Consultant as an independent contractor, and the Consultant hereby accepts said
engagement under the terms and conditions set forth herein.
     2. Role of Consultant. The Consultant shall serve as Interim Chief
Financial Officer. The Company will make available to the Consultant an office
for his use at such times as the Consultant renders services at the Company’s
headquarters and a Blackberry for his business use.
     3. Term. The primary term during which consulting services shall be
required under this Agreement shall be three months from the date of this
Agreement, and this Agreement will automatically renew for additional one month
terms unless terminated by either party at least one month prior to the last day
of the primary term or any renewal term.
     4. Consultant’s Fee. The Company shall pay the Consultant at the monthly
rate of $16,667, payable monthly in arrears.
     5. Expenses. The Company will promptly reimburse the Consultant, upon
submission by the Consultant of an adequately detailed and documented listing of
such expenses, the Consultant’s reasonable out-of-pocket expenses incurred in
travel at the Company’s request and otherwise in rendering his services under
this Agreement, provided such expenses are incurred at the request of the
Company.
     6. Representation by the Consultant. The Consultant represents and warrants
to the Company that (i) he is not a party to, or bound by, any agreement or
commitment, or subject to any restriction, including but not limited to
agreements related to previous consulting engagements or employment containing
confidentiality or non-compete covenants, which adversely affects or conflicts
with the

 



--------------------------------------------------------------------------------



 



BIOPURE/BUTLER AGREEMENT
PAGE 2 OF 3
Consultant’s ability to enter into or render his services under this Agreement;
and (ii) he is not aware of any impediment to his being accessible and
available, with reasonable notice and consistent with the needs of his other
clients, to the Company to render his services under this Agreement.
     6A. Representation by the Company: The Company represents and warrants to
the Consultant that during the period of performance of his duties under this
Agreement and thereafter on a “claims made” basis, the Consultant will be
indemnified by the Company to the same extent as if he were an officer and/or
employee and covered by the Company’s directors and officers liability insurance
     7. Confidentiality.
          (a) Company Information. The Consultant acknowledges that as a result
of the Consultant’s engagement with the Company, the Consultant will necessarily
become informed of, and have access to, certain non-public information about the
Company and its subsidiaries, including, without limitation, trade secrets,
technical information, and preclinical and clinical information (“Company
Information”). The Consultant shall not at any time, either during or subsequent
to the term of this Agreement, use, reveal, report, publish, transfer or
otherwise disclose to any person, corporation or other entity without the prior
written approval of the Board of Directors or the Chief Executive Officer of the
Company (which approval may be withheld in the sole discretion of such Board or
Officer), any of the Company Information (a) except to the responsible officers
and employees of the Consultant who have a need for such information for
purposes in the best interests of the Company; (b) except for such information
that legally and legitimately is or becomes of general public knowledge from
authorized sources other than the Consultant; and (c) except, after prior
consultation with the Company, any legally required disclosure. Company
Information shall include information contributed, developed or acquired by the
Consultant in the performance of services hereunder. The Consultant shall be
jointly and severally liable for any breach hereof by him or any transferee of
Company Information from the Consultant.
          (b) Return of Company Information. Upon the termination of this
Agreement, the Consultant shall promptly deliver to the Company all tangible
manifestations of Company Information, including notes, notebooks, reports and
all other materials, whether written or in electronic form, and any copies
thereof, whether or not of a secret or confidential nature, relating to the
Company’s business that are in the Consultant’s possession or control, including
computers owned or used by Consultant, wherever located.
          (c) Ownership of Information. The Consultant acknowledges that the
Company Information, including all information contributed, developed or
acquired by the Consultant and all tangible manifestations thereof, is the
exclusive property of the Company to be held by the Consultant in trust and
solely for the Company’s benefit. The Consultant will execute and deliver all
instruments, including assignments of copyrights or patents, that may be
necessary or desirable to vest in the Company title to and possession of the
Company Information contributed, developed or acquired by the Consultant.
     8. Availability of Injunctive Relief. The parties agree that in the event
of the Consultant’s breach of Section 7 the Company would have no adequate
relief at law and shall be entitled, in addition to all other remedies which may
be available to it, to injunctive relief in any court of

 



--------------------------------------------------------------------------------



 



BIOPURE/BUTLER AGREEMENT
PAGE 3 OF 3
competent jurisdiction to prevent or otherwise restrain or terminate any actual
or threatened breach of such section by the Consultant.
     9. Miscellaneous.
          (a) The failure of any provision of this Agreement shall in no manner
affect the right to enforce the remaining portions of this Agreement, and the
waiver by any party of any breach of any provision of this Agreement shall not
be construed to be a waiver by such party of any succeeding breach of such
provision or a waiver by such party of any breach of any other provision. If any
court construes any of the covenants herein, or any part thereof, to be
unenforceable because of the duration of such provisions or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.
          (b) The foregoing contains the entire agreement between the Company
and the Consultant with respect to the Consultant’s engagement as an independent
contractor, and no modification therefore shall be binding upon a party unless
the same is in writing signed by such party thereto.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date herein first set forth above.

         
/s/ David A. Butler 
  Date: December 17, 2007    
 
David A. Butler
       
 
       
BIOPURE CORPORATION
       
 
       
By: /s/ Zafiris G. Zafirelis
  Date: December 17, 2007    
 
       

 